 



Exhibit 10.1
Execution Copy
 
(JPMORGAN LOGO) [k15800k1580001.gif]
CREDIT AGREEMENT
dated as of
June 5, 2007
among
ASSET ACCEPTANCE CAPITAL CORP.
The Lenders Party Hereto
and
JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I    
 
        Definitions
   
 
        SECTION 1.01.  
Defined Terms
    1   SECTION 1.02.  
Classification of Loans and Borrowings
    19   SECTION 1.03.  
Terms Generally
    19   SECTION 1.04.  
Accounting Terms; GAAP
    20      
 
        ARTICLE II
   
 
        The Credits
   
 
        SECTION 2.01.  
Commitments
    20   SECTION 2.02.  
Loans and Borrowings
    20   SECTION 2.03.  
Requests for Borrowings
    21   SECTION 2.04.  
Increase of Commitments
    22   SECTION 2.05.  
Swingline Loans
    22   SECTION 2.06.  
Letters of Credit
    24   SECTION 2.07.  
Funding of Borrowings
    27   SECTION 2.08.  
Interest Elections
    28   SECTION 2.09.  
Termination and Reduction of Commitments
    29   SECTION 2.10.  
Repayment and Amortization of Loans; Evidence of Debt
    29   SECTION 2.11.  
Prepayment of Loans
    30   SECTION 2.12.  
Fees
    32   SECTION 2.13.  
Interest
    33   SECTION 2.14.  
Alternate Rate of Interest
    33   SECTION 2.15.  
Increased Costs
    34   SECTION 2.16.  
Break Funding Payments
    35   SECTION 2.17.  
Taxes
    35   SECTION 2.18.  
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
    36   SECTION 2.19.  
Mitigation of Obligations
    38   SECTION 2.20.  
Replacement of Lenders
    38      
 
        ARTICLE III
   
 
        Representations and Warranties
   
 
        SECTION 3.01.  
Organization; Powers
    39   SECTION 3.02.  
Authorization; Enforceability
    39   SECTION 3.03.  
Governmental Approvals; No Conflicts
    40   SECTION 3.04.  
Financial Condition; No Material Adverse Change
    40  

i



--------------------------------------------------------------------------------



 



                      Page SECTION 3.05.  
Properties
    40   SECTION 3.06.  
Litigation and Environmental Matters
    40   SECTION 3.07.  
Compliance with Laws and Agreements
    41   SECTION 3.08.  
Investment Company Status
    41   SECTION 3.09.  
Taxes
    41   SECTION 3.10.  
ERISA
    41   SECTION 3.11.  
Disclosure
    41   SECTION 3.12.  
Solvency
    41   SECTION 3.13.  
Security Interest in Collateral; Borrowing Base
    42   SECTION 3.14.  
Labor Disputes
    42   SECTION 3.15.  
No Default
    42   SECTION 3.16.  
Federal Reserve Regulations
    42      
 
        ARTICLE IV
   
 
        Conditions
   
 
        SECTION 4.01.  
Effective Date
    42   SECTION 4.02.  
Each Credit Event
    44      
 
        ARTICLE V
   
 
        Affirmative Covenants
   
 
        SECTION 5.01.  
Financial Statements and Other Information
    44   SECTION 5.02.  
Notices of Material Events
    46   SECTION 5.03.  
Existence; Conduct of Business
    46   SECTION 5.04.  
Payment of Obligations
    46   SECTION 5.05.  
Maintenance of Properties; Insurance
    46   SECTION 5.06.  
Books and Records; Inspection Rights
    46   SECTION 5.07.  
Compliance with Laws
    47   SECTION 5.08.  
Use of Proceeds and Letter of Credit
    47   SECTION 5.09.  
Collateral Security; Further Assurances
    47   SECTION 5.10.  
Additional Covenants
    48   SECTION 5.11.  
Depositary Banks
    48      
 
        ARTICLE VI
   
 
        Negative Covenants
   
 
        SECTION 6.01.  
Indebtedness
    49   SECTION 6.02.  
Liens
    49   SECTION 6.03.  
Fundamental Changes
    49   SECTION 6.04.  
Investments, Loans, Advances, Guarantees and Acquisitions
    50   SECTION 6.05.  
Swap Agreements
    51   SECTION 6.06.  
Restricted Payments
    51   SECTION 6.07.  
Transactions with Affiliates
    51   SECTION 6.08.  
Restrictive Agreements
    51   SECTION 6.09.  
Change of Name or Location; Change of Fiscal Year
    52   SECTION 6.10.  
Prepayment of Indebtedness; Subordinated Indebtedness
    52  

ii



--------------------------------------------------------------------------------



 



                      Page SECTION 6.11.  
Government Regulations
    52   SECTION 6.12.  
Financial Covenants
    52      
 
        ARTICLE VII
   
 
           
Events of Default
    53      
 
        ARTICLE VIII
   
 
           
The Administrative Agent
    55      
 
        ARTICLE IX
   
 
        Miscellaneous
   
 
        SECTION 9.01.  
Notices
    59   SECTION 9.02.  
Waivers; Amendments
    60   SECTION 9.03.  
Expenses; Indemnity; Damage Waiver
    62   SECTION 9.04.  
Successors and Assigns
    63   SECTION 9.05.  
Survival
    65   SECTION 9.06.  
Counterparts; Integration; Effectiveness
    66   SECTION 9.07.  
Severability
    66   SECTION 9.08.  
Right of Setoff
    66   SECTION 9.09.  
Governing Law; Jurisdiction; Consent to Service of Process
    66   SECTION 9.10.  
WAIVER OF JURY TRIAL
    67   SECTION 9.11.  
Headings
    67   SECTION 9.12.  
Confidentiality
    67   SECTION 9.13.  
Several Obligations; Nonreliance; Violation of Law
    68   SECTION 9.14.  
USA PATRIOT Act
    68   SECTION 9.15.  
Interest Rate Limitation
    68   SECTION 9.16.  
Disclosure
    69   SECTION 9.17.  
Appointment for Perfection
    69  

SCHEDULES:
Commitment Schedule
Schedule 2.06 — Existing Letters of Credit
Schedule 3.01 — Subsidiaries
Schedule 3.06 — Disclosed Matters
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Borrowing Base Certificate

iii



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of June 5, 2007 (as it may be amended or modified
from time to time, this “Agreement”), among ASSET ACCEPTANCE CAPITAL CORP., the
Lenders party hereto, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent,
     The parties hereto hereby agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, National Association, in
its capacity as administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Age Adjusted Percentage” means, with respect to any Receivables Portfolio
of any Loan Party, (a) for the period from and including the date such Loan
Party or its predecessor acquires such Receivables Portfolio to and including
the end of the fourth full calendar month ending after such date, eighty-five
percent (85%), and (b) for any subsequent calendar month beginning after such
fourth full calendar month, the percent equal to eighty-five percent (85%) less
three percent (3%) for each successive calendar month that has begun since the
end of such fourth full calendar month.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

1



--------------------------------------------------------------------------------



 



     “Amortized Collections” means, for any period, (a) the excess of the
aggregate amount of cash collections and cash proceeds received in respect of
defaulted or charged-off Receivables purchased by the Borrower or its
Subsidiaries (the “Purchased Receivables”) for such period over (b) the amount
of revenues in respect of Purchased Receivables recognized over such period in
the calculation of Consolidated Net Income.
     “Applicable Percentage” means, with respect to any Lender, (a) with respect
to Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitment of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Exposures at that time) and (b) with respect to the Tranche B Term
Loans, a percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Tranche B Term Loans and the denominator of
which is the aggregate outstanding amount of the Tranche B Term Loans of all
Tranche B Term Lenders.
     “Applicable Margin” means, for any day, (a) with respect to any
Eurocurrency Loan or ABR Loan that is a Tranche B Term Loan, as the case may be,
the applicable rate per annum set forth below under the caption “Tranche B
Eurocurrency Spread” or “Tranche B ABR Spread”, as the case may be, based upon
the Leverage Ratio as of the most recent determination date and (b) with respect
to any Eurocurrency Loan or ABR Loan that is a Revolving Loan or with respect to
the commitment fees or fees on Letters of Credit payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Revolving Eurocurrency Spread”, “Revolving ABR Spread”, “Commitment Fee Rate”
or “Letter of Credit Fee”, as the case may be, based upon the Leverage Ratio as
of the most recent determination date:

                                      Revolving                     Tranche B  
Eurocurrency                     Eurocurrency   Spread and Letter   Tranche B  
Revolving   Commitment Level   Leverage Ratio   Spread   of Credit Fee   ABR
Spread   ABR Spread   Fee Rate
I
  < 0.375   2.00%   1.25%   1.00%   0.0%   0.25% II   ³ 0.375 and < 0.625  
2.00%   1.50%   1.00%   0.0%   0.30% III   ³ 0.625 and < 0.875   2.00%   1.75%  
1.00%   0.25%   0.35% IV   ³ 0.875 and < 1.125   2.25%   2.00%   1.00%   0.50%  
0.40% V   ³ 1.125   2.25%   2.25%   1.00%   0.75%   0.50%

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of the end of each Fiscal Quarter. Adjustments,
if any, to the Applicable Margin shall be effective the first day of the month
following the month that the Administrative Agent is scheduled to receive the
applicable financials under Section 5.01(a) or (b) and certificate under
Section 5.01(c). If the Borrower fails to deliver the financials to the
Administrative Agent at the time required hereunder, then the Applicable Margin
shall be set at Level V until such financials are so delivered. Notwithstanding
anything herein to the contrary, the Applicable Margin shall be set at Level IV
as of the Effective Date hereof and may not be less than Level IV until adjusted
based on the financials for the Fiscal Quarter ending December 31, 2007.
     “Approved Fund” has the meaning assigned to such term in Section 9.04.

2



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Available Revolving Commitment” means, at any time, the Revolving
Commitment then in effect minus the Revolving Exposure of all Revolving Lenders
at such time; it being understood and agreed that any Lender’s Swingline
Exposure shall not be deemed to be a component of the Revolving Exposure for
purposes of calculating the commitment fee under Section 2.12(a).
     “Availability Period” means the period from and including the Effective
Date but excluding the earlier of the Revolving Credit Maturity Date and the
date of termination of the Revolving Commitments.
     “Banking Services” means each and any of the following bank services
provided to the Borrower or any Guarantor by any Lender or any of its
Affiliates: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
     “Banking Services Obligations” means any and all obligations of the
Borrower or any Guarantor, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
     “Blocked Cash” means cash of the Loan Parties on deposit with the
Administrative Agent in a separate blocked account and subject to an account
control agreement satisfactory to the Administrative Agent.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Asset Acceptance Capital Corp., a Delaware corporation.
     “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Tranche B Term Loan made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect and (c) a Swingline Loan.
     “Borrowing Base” means, as of any date, the following:
     (a) an amount equal to the aggregate Borrowing Base Value of all
Receivables Portfolios of the Loan Parties as of such date, plus
     (b) (i) for the period from and including the Effective Date through
December 31, 2007, $25,000,000, (ii) the period from and including January 1,
2008 through December 31, 2008, $15,000,000, and (iii) thereafter, $0; plus
     (c) the amount of Blocked Cash as of such date; minus
     (d) the outstanding principal balance of all Tranche B Term Loans; minus

3



--------------------------------------------------------------------------------



 



     (e) all reserves which the Administrative Agent deems appropriate in its
reasonable discretion to maintain with respect to the Collateral.
     “Borrowing Base Certificate” for any date means an appropriately completed
report as of such date in substantially the form of Exhibit B hereto, certified
as true and correct as of such date by a Financial Officer of the Borrower.
     “Borrowing Base Value” means, for any period, with respect to any
Receivables Portfolio of any Loan Party, the product of (a) the purchase price
paid by such Loan Party (or its Affiliate predecessor in interest) for such
Receivables Portfolio, multiplied by (b) the Age Adjusted Percentage (expressed
as a decimal) applicable to such Receivables Portfolio for such period; provided
that, if at any time after the acquisition of any Receivables Portfolio by any
Loan Party such Loan Party shall sell or otherwise dispose of a portion of such
Receivables Portfolio, whether in one or a series of transactions, then the
“Borrowing Base Value” for such Receivables Portfolio shall be determined by the
product of (a) a pro rata portion of the purchase price paid by such Loan Party
for such Receivables Portfolio (determined by the ratio that the aggregate face
amount of the remaining Receivables in such Receivables Portfolio bears to the
aggregate face amount of all the Receivables included in such Receivables
Portfolio at the time of its acquisition), multiplied by (b) the applicable Age
Adjusted Percentage. Notwithstanding anything to the contrary, the Borrowing
Base Value with respect to any Receivables Portfolio shall be determined
exclusive of any Receivables in such Receivables Portfolio that are not Eligible
Receivables.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago are authorized or required by law to remain
closed; provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
     “Capital Expenditures” means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a consolidated balance
sheet of the Borrower and its Subsidiaries prepared in accordance with GAAP.
     “Capital Lease” means any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
     “Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
Acceptable Owners, of Equity Interests representing more than 25% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than Acceptable
Owners. As used herein, “Acceptable Owners” means Quad-C, Nathaniel F. Bradley,
IV, Mark Redman and their respective Affiliates.

4



--------------------------------------------------------------------------------



 



     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
B Term Loans or Swingline Loans, and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or Tranche B Term
Loan Commitment.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means any and all present or future real or personal property
owned, leased or operated by a Person, which property is covered by the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
security interest or Lien in favor of Administrative Agent, on behalf of itself
and the Secured Parties, to secure the Secured Obligations.
     “Collateral Documents” means, collectively, the Security Agreements, any
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement at any time (either before, concurrently or after
the Effective Date) that are intended to create or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, mortgages, deeds of trust, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, fee letters, notices, leases, financing
statements and all other agreements, instruments and documents.
     “Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Tranche B Term Loan Commitment. The initial amount of
each Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption or in the Commitment and Acceptance, as applicable,
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $250,000,000.
     “Commitment Schedule” means the Schedule attached hereto identified as
such.
     “Consolidated Adjusted EBITDA” means Consolidated Net Income plus, to the
extent deducted from revenues in determining Consolidated Net Income,
(a) Consolidated Interest Expense, (b) expense for taxes paid or accrued net of
tax refunds, (c) depreciation expense, (d) amortization expense (excluding
amortization of Receivables), (e) the Amortized Collections and (f)
extraordinary non-cash losses (as determined in accordance with GAAP) incurred
other than in the ordinary course of business, minus, to the extent included in
Consolidated Net Income, extraordinary gains (as determined in accordance with
GAAP) realized other than in the ordinary course of business, all calculated for
the Borrower and its Subsidiaries on a consolidated basis.
     “Consolidated Indebtedness” means at any time the Indebtedness of the
Borrower and its Subsidiaries calculated on a consolidated basis.
     “Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

5



--------------------------------------------------------------------------------



 



     “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.
     “Consolidated Tangible Net Worth” means at any time the consolidated
stockholders’ equity of the Borrower and its Subsidiaries calculated on a
consolidated basis as of such time, less the net book value of all goodwill and
other assets which are deemed intangible assets under GAAP.
     “Consolidated Total Liabilities” means, at any date, the aggregate
principal amount of all liabilities of the Borrower and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Tranche B Term Loans outstanding at such time.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means any Lender with respect to which any of following
is in effect (i) such Lender has refused to make available its portion of any
Borrowing, to acquire participations in a Swingline Loan pursuant to
Section 2.05 or to fund its portion of any unreimbursed payment under
Section 2.06(e), or (ii) such Lender has notified in writing the Borrower and/or
the Administrative Agent that it does not intend to comply with its obligations
under Section 2.05, 2.06 or 2.07.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
     “Disqualified Equity” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means June 12, 2007.
     “Eligible Receivable” of any Loan Party means any Receivable owned by such
Loan Party that is payable in Dollars and in which such Loan Party has granted
to the Agent for the benefit of the Banks and the Agent a first-priority
perfected security interest pursuant to the Security Agreement, other than any
such Receivable:
          (a) that is not a bona fide existing obligation for which good and
sufficient consideration has been given;
          (b) with respect to which such Loan Party does not have good and
marketable title pursuant to a legal, valid and binding assignment to such Loan
Party;

6



--------------------------------------------------------------------------------



 



          (c) that has been repurchased by, or returned or put-back to, the
Person from whom such Loan Party acquired such Receivable;
          (d) all or any portion of which is subject to any Lien (except that in
favor of the Agent under the Security Documents and Permitted Encumbrances), or
if the consideration of which such Receivable constitutes proceeds is subject to
any Lien;
          (e) that is due from or has been acquired from any Subsidiary or
Affiliate of such Loan Party;
          (f) that is subordinate or junior in right or priority of payment to
any other obligation or claim;
          (g) that was not created in compliance, in all material respects, with
all Requirements of Law, or with respect to which such Loan Party, any Affiliate
of such Loan Party or any officer, employee, agent or representative of such
Loan Party or any such Affiliate has not complied with all Requirements of Law;
          (h) that is not an “account,” a “general intangible” or “chattel
paper” under and as defined in Article 9 of the UCC; or
          (i) that is not, or with respect to which any of the underlying
agreements, promissory notes or other instruments and documents is not, in form
and substance, reasonably satisfactory to the Administrative Agent.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for

7



--------------------------------------------------------------------------------



 



purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Event of Loss” means, with respect to any assets, any of the following:
(a) any loss, destruction or damage of such assets; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such assets or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such assets, or confiscation of such assets or the
requisition of the use of such assets.
     “Excess Cash Flow” means, for any period, without duplication,
     (a) the sum of:
(i) Consolidated Net Income for such period, plus
(ii) the aggregate amount of all non-cash charges deducted in arriving at such
Consolidated Net Income, plus
(iii) Amortized Collections for such period, plus
(iv) (A) the excess of the aggregate amount of proceeds received from sales or
other dispositions of Purchased Receivables during such period over (B) the
aggregate amount of gain from such sales or other dispositions recognized over
such period in the calculation of Consolidated Net Income, less
     (b) the sum of:
(i) the aggregate amount of all non-cash income items included in arriving at
such Consolidated Net Income, plus

8



--------------------------------------------------------------------------------



 



(ii) the aggregate amount of all Capital Expenditures, investments,
Acquisitions, and Restricted Payments permitted hereunder, each to the extent
(A) made or paid by the Borrower and its Subsidiaries in cash during such period
solely to the extent permitted by this Agreement and (B) excluding any amount
funded through the issuance of Indebtedness (excluding Loans under this
Agreement) or Equity Interests, plus
(iii) the aggregate amount of all permitted regularly scheduled principal
payments, optional prepayments and mandatory prepayments of Indebtedness of the
Borrower and its Subsidiaries made during such period (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), excluding any amount funded with proceeds
from the issuance of Indebtedness (excluding Loans under this Agreement) or
Equity Interests, plus
(iv) the aggregate amount of purchases of Purchased Receivables made in cash
during such period, excluding any amount of such purchases funded with proceeds
from the issuance of Indebtedness (excluding Loans under this Agreement) or
Equity Interests.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
Taxes imposed on (or measured by) its net income (i) by the United States of
America, (ii) by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (iii) otherwise as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax; (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction in
which the Borrower is located; (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 2.20), any
withholding Tax that would apply to or be imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.17(a); and (d) any United States withholding Tax that is imposed on
amounts payable to any lender that is a United States person as defined in
Section 7701(a)(30) of the Code that is attributable to such Lender’s failure to
comply with Section 2.17(e).
     “Existing Letters of Credit” is defined in Section 2.06.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, treasurer or controller of the Borrower.
     “Fiscal Quarter” means each of the quarterly accounting periods of the
Borrower, ending on March 31, June 30, September 30 and December 31 of each
year.

9



--------------------------------------------------------------------------------



 



     “Fiscal Year” means each annual accounting period of the Borrower ending on
December 31 of each year.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located and any other
Lender that is not a United States person within the meaning of
Section 7701(a)(30) of the Code. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guaranty Obligations” means, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements or similar agreements or arrangements) for the benefit of any holder
of Indebtedness of such other Person, (iii) to lease or purchase assets,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness against loss in respect thereof, or (iv) to otherwise assure or
hold harmless the holder of such Indebtedness against loss in respect thereof.
The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made.
     “Guarantor” means each existing and future Subsidiary.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” of any Person means, without duplication, with respect to
any Person, without duplication, (a) all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, or upon which interest payments are customarily made,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations of such
Person issued or assumed as the deferred purchase price of assets or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
assets owned or acquired by such Person, whether or not the

10



--------------------------------------------------------------------------------



 



obligations secured thereby have been assumed, (g) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person, (h) Capital Lease
Obligations of such Person, (i) all obligations of such Person under Swap
Agreements, (j) the maximum amount of all standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
as reduced from time to time, (k) all Disqualified Equity, (l) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
accounts receivable securitization program, off-balance sheet loan or similar
off-balance sheet financing product, other than any forward purchase agreement
for a Receivables Portfolio which is not classified as a liability on the
balance sheet of the Borrower and its Subsidiaries under GAAP, and (m) the
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer.
     “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
     “Information Memorandum” means the Confidential Information Memorandum
dated May 9, 2007 relating to the Borrower and the Transactions.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
     “Interest Payment Date” means (a) with respect to any ABR Loan and any
Swingline Loan, the last day of each March, June, September and December
(commencing with the last day of September, 2007) and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or twelve
months thereafter, as the Borrower may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
     “Issuing Bank” means each of JPMorgan Chase Bank, National Association in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that

11



--------------------------------------------------------------------------------



 



have not yet been reimbursed by or on behalf of the Borrower at such time. The
LC Exposure of any Revolving Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
     “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
     “Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or Section 2.04, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “Leverage Ratio” means, as of the end of any Fiscal Quarter or Fiscal Year
of the Borrower, the ratio of the Consolidated Indebtedness as of such Fiscal
Quarter end or Fiscal Year end, as the case may be, to the Consolidated Adjusted
EBITDA for the period of four consecutive Fiscal Quarters of the Borrower ending
with such Fiscal Quarter end or Fiscal Year end, as the case may be.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service or other comparable service selected by the
Administrative Agent, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement, any promissory notes issued pursuant
to this Agreement, any Letter of Credit applications, the Collateral Documents,
the Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

12



--------------------------------------------------------------------------------



 



     “Loan Parties” means the Borrower and the Guarantors.
     “Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to perform any of their obligations under any of the Loan Documents or
(c) the rights of or benefits available to the Lenders under the Loan Documents.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $5,000,000. For purposes of determining Material Indebtedness,
the “obligations” of the Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage” means each mortgage, deed of trust or other agreement which
conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the Secured Parties, on real property
owned by a Loan Party, including any amendment, restatement, modification or
supplement thereto.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” means, without duplication (a) in connection with any
sale or other disposition of any asset or any settlement by, or receipt of
payment in respect of, any property insurance claim or condemnation award, the
cash proceeds (including any cash payments received by way of deferred payment
of principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of such sale,
settlement or payment, net of reasonable and documented attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset which is the subject of such sale, insurance claim or condemnation
award (other than any Lien in favor of the Administrative Agent for the benefit
of the Administrative Agent and the Lenders) and other customary fees actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof and (b) in connection with any issuance or
sale of any equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of investment banking fees, reasonable and documented attorneys’
fees, accountants’ fees, underwriting discounts and commissions and other
reasonable and customary fees and expenses actually incurred in connection
therewith.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or to the
Issuing Bank or any indemnified party arising under the Loan Documents.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the

13



--------------------------------------------------------------------------------



 



execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
     “Participant” has the meaning set forth in Section 9.04.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means:
          (a) Liens imposed by law for taxes that are not yet delinquent or are
being contested in compliance with Section 5.04;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits or pledges to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;
          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
          (f) easements, zoning restrictions, licenses, title restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
incurred or granted by the Borrower or any Subsidiary in the ordinary course of
business that do not secure any material monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Borrower or any Subsidiary; and
          (g) minor imperfections in title that do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of Borrower or any Subsidiary.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and

14



--------------------------------------------------------------------------------



 



money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and
     (f) such other investments from time to time described on a list of
standard acceptable investments of the Borrower delivered to and approved by the
Administrative Agent.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, National Association as its prime rate at
its principal office; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
     “Quad-C” means Quad-C Management, Inc.
     “Recapitalization” means the plan by the Borrower to return up to
$150,000,000 to its shareholders pursuant to (a) a tender offer and other stock
repurchase using up to $75,000,000 in the aggregate to repurchase shares its
common stock, and (b) the use of remaining balance of the $150,000,000 to pay a
special one-time cash dividend to the holders of the Borrower’s common stock, as
further described in the Tender Offer Statement on Schedule TO and all exhibits
thereto filed with the SEC on May 9, 2007, and all related transactions.
     “Receivable” of a Borrower means any right of such Borrower to the payment
of money arising out of a consumer financing transaction, and which right was
acquired by such Borrower with a group of similar rights.
     “Receivables Portfolio” of a Borrower means any group of Receivables of
such Borrower acquired by such Borrower as part of a single transaction.
     “Register” has the meaning set forth in Section 9.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

15



--------------------------------------------------------------------------------



 



     “Required Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing more than 50% of the sum of the total Credit
Exposure and unused Commitments at such time. The “Required Lenders” of a
particular Class of Loans means Lenders having Revolving Exposures, outstanding
Tranche B Term Loans and unused Commitments of such Class, as applicable,
representing more than 50% of the total Revolving Exposures, outstanding Tranche
B Term Loans and unused Commitments of such Class, as applicable, at such time.
The Credit Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
     “Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposure and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Exposure and unused Revolving Commitments at such time.
The Revolving Exposure and unused Revolving Commitments of any Defaulting Lender
shall be disregarded in determining Required Revolving Lenders at any time.
     “Requirement of Law” means, as to any Person, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject (including, without limitation, usury laws, the
Federal Truth in Lending Act, Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System, the Fair Debt Collection Practices Act,
and the Uniform Consumer Credit Code).
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
     “Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.04 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Commitments is $100,000,000.
     “Revolving Credit Maturity Date” means the fifth anniversary of the
Effective Date or any earlier date on which the Revolving Commitments are
reduced to zero or otherwise terminated pursuant to the terms hereof.
     “Revolving Exposure” means, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

16



--------------------------------------------------------------------------------



 



     “Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
     “Revolving Loan” means a Loan made pursuant to Section 2.01(a).
     “Sale” means the sale, lease, conveyance or other disposition of any
assets, other than an Event of Loss.
     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “SEC” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.
     “Secured Obligations” means, collectively, (i) the Obligations, (ii) the
Banking Services Obligations and (iii) the Swap Agreement Obligations owing to
one or more Lenders or their Affiliates.
     “Secured Parties” means the holders of the Secured Obligations from time to
time and shall include (i) each Lender and the Issuing Bank in respect of its
Loans and LC Exposure respectively, (ii) the Administrative Agent, the Issuing
Bank and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements
entered into with such Person by the Borrower or any Subsidiary, (iv) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrower to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.
     “Security Agreement” means each security agreement, pledge agreement,
pledge and security agreement and similar agreement and any other agreement from
any Loan Party granting a Lien on any of its personal property (including
without limitation any Equity Interests owned by such Loan Party), each in form
and substance acceptable to the Administrative Agent, entered into by any Loan
Party at any time for the benefit of the Administrative Agent and the Lenders
pursuant to this Agreement, as amended or modified from time to time.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Subordinated Indebtedness” of the Borrower or any Subsidiary means any
Indebtedness of such Person the payment and priority of which is subordinated to
payment of the Secured Obligations, with customary payment blockage and other
provisions, having a maturity no earlier than the date which is one

17



--------------------------------------------------------------------------------



 



(1) year after the later of (a) the Revolving Credit Maturity Date and (b) the
Tranche B Maturity Date and the terms and conditions of which are otherwise
reasonably satisfactory to, the Administrative Agent.
     “Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
     “Subsidiary” means any subsidiary of the Borrower.
     “Subsidiary Guaranty” means that certain Subsidiary Guaranty dated as of
the Effective Date (including any and all supplements thereto) and executed by
each Guarantor, and any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.
     “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder (to the extent the provider of such Swap
Agreement is a Lender or was a Lender (or an Affiliate of any such Lender) at
the time such Swap Agreement is entered into), and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
     “Swingline Lender” means JPMorgan Chase Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.
     “Swingline Loan” means a Loan made pursuant to Section 2.05.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings in the nature of a tax imposed by any
Governmental Authority.
     “Tranche B Term Lenders” means, as of any date of determination, Lenders
having a Tranche B Term Loan Commitment.

18



--------------------------------------------------------------------------------



 



     “Tranche B Term Loan” means a Loan made pursuant to Section 2.01(b).
     “Tranche B Term Loan Commitment” means (a) as to any Tranche B Term Lender,
the aggregate commitment of such Tranche B Term Lender to make Tranche B Term
Loans as set forth in the Commitment Schedule or in the most recent Assignment
and Assumption executed by such Tranche B Term Lender and (b) as to all Tranche
B Term Lenders, the aggregate commitment of all Tranche B Term Lenders to make
Tranche B Term Loans, which aggregate commitment shall be $150,000,000 on the
date of this Agreement. After advancing the Tranche B Term Loan, each reference
to a Tranche B Term Lender’s Tranche B Term Loan Commitment shall refer to that
Tranche B Term Lender’s Applicable Percentage of the Tranche B Term Loans.
     “Tranche B Maturity Date” means sixth anniversary of the Effective Date.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder
and the Recapitalization.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of Michigan or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
     “Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such

19



--------------------------------------------------------------------------------



 



Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of
calculating the Applicable Margin, all financial covenants and all other
covenants, the Recapitalization, any Acquisition or any sale or other
disposition outside the ordinary course of business by the Borrower or any of
its Subsidiaries of any asset or group of related assets in one or a series of
related transactions, including the incurrence of any Indebtedness and any
related financing or other transactions in connection with any of the foregoing,
occurring during the period for which such matters are calculated shall be
deemed to have occurred on the first day of the relevant period for which such
matters were calculated on a pro forma basis acceptable to the Administrative
Agent.
ARTICLE II
The Credits
     SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, (a) each Lender agrees to make Revolving Loans to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Commitment or (ii) the sum of the total Revolving Exposures exceeding the lesser
of the total Revolving Commitments or the Borrowing Base and (b) each Tranche B
Term Lender agrees to make a Tranche B Term Loan in dollars to the Borrower on
the Effective Date, in an amount equal to such Lender’s Tranche B Term Loan
Commitment by making immediately available funds available to the Administrative
Agent’s designated account, not later than the time specified by the
Administrative Agent. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts prepaid or repaid in respect of Tranche B Term Loans
may not be reborrowed.
     SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05. The Tranche B Term
Loans shall amortize as set forth in Section 2.10.
     (b) Subject to Section 2.14, each Revolving Borrowing and Tranche B Term
Loan Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith. Each Swingline Loan shall be an
ABR Loan or shall bear interest at an alternate rate

20



--------------------------------------------------------------------------------



 



agreed upon by the Borrower and the Swingline Lender. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $100,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten (10) Eurodollar Borrowings
outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested (i) with respect to a Revolving
Borrowing would end after the Revolving Credit Maturity Date or (ii) with
respect to a Tranche B Term Loan Borrowing would end after the Tranche B
Maturity Date.
     SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or telecopy) in a form approved by the Administrative Agent
and signed by the Borrower or by telephone (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., Chicago time, three Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 10:00 a.m., Chicago time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 9:00 a.m., Chicago time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.01:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
     If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this

21



--------------------------------------------------------------------------------



 



Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     SECTION 2.04. Increase of Commitments. With the prior consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), from time to time the Borrower may request to increase the Revolving
Commitments in a minimum amount of $5,000,000, provided that the aggregate
increase in the Revolving Commitments from the Effective Date shall not exceed
$25,000,000. Any such request to increase the Revolving Commitments shall be
deemed to be a certification by the Borrower that at the time of such request,
there exists no Default and the representations and warranties contained in
Article III are true and correct as of such date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date. Any request from the Borrower to increase the
Revolving Commitments shall be implemented by one or more existing Lenders
agreeing to increase their Revolving Commitments (provided that no Lender shall
have any obligation to increase any of its Revolving Commitments) or by one or
more new lenders agreeing to become a Lender hereunder or by any combination of
the foregoing, as determined by the Administrative Agent in consultation with
the Borrower. Prior to any such increase in the Revolving Commitments becoming
effective, the Administrative Agent shall have received:
(i) copies, certified by the secretary of each Borrower of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the increase in the Revolving Commitments;
(ii) a certificate, signed by a Financial Officer of the Borrower, showing that
after giving effect to the increase in the aggregate Revolving Commitments, no
Default shall occur and the Borrower shall be in compliance with all covenants
in this Agreement;
(iii) copies of all governmental and nongovernmental consents, approvals,
authorizations, declarations, registrations or filings required on the part of
the Borrower or any Guarantor in connection with the increase in the Revolving
Commitments, certified as true and correct in full force and effect as of the
date of the increase by a duly authorized officer of the Borrower, or if none
are required, a certificate of such officer to that effect;
(iv) evidence satisfactory to the Administrative Agent that no Material Adverse
Effect shall have occurred with respect to the Borrower and its Subsidiaries
since the most recent financial statements provided to the Lenders hereunder;
(v) if requested by the Administrative Agent, a confirmation and consent from
each Guarantor to the increase in the Revolving Commitments; and
(vi) such other documents and conditions as the Administrative Agent or its
counsel may have reasonably requested.
On the effective date of any such increase, (x) each Lender’s pro rata share
Revolving Exposure shall be adjusted to equal its pro rata share determined
after giving effect to such increase and (y) all Revolving Loans will be
replaced with new Revolving Loans hereunder from the Lenders based on such
adjusted pro rata share.
     SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the

22



--------------------------------------------------------------------------------



 



Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $10,000,000, (ii) the total Revolving Exposures
exceeding the total Revolving Commitments or (iii) the total Revolving Exposures
exceeding the Borrowing Base; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans. To request
a Swingline Loan, the Borrower shall notify the Administrative Agent of such
request by telephone (confirmed by telecopy), not later than 12:00 noon, Chicago
time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan and whether such Swingline Loan shall
be an ABR Loan or shall bear interest at an alternate rate agreed upon by the
Borrower and the Swingline Lender. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) on the requested date of such Swingline Loan.
     (b) The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Chicago time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
     (c) Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default), each Revolving Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Swingline Lender without recourse or warranty, an undivided interest
and participation in such Swingline Loan in proportion to its Applicable
Percentage of

23



--------------------------------------------------------------------------------



 



the Revolving Commitment. The Swingline Lender may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan purchased hereunder, such Swingline Loan shall bear interest at
the Alternate Base Rate and the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Loan.
     SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of any Subsidiary, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The letters of credit identified on Schedule 2.06 (the
“Existing Letters of Credit”) shall be deemed to be “Letters of Credit” issued
on the Effective Date for all purposes of the Loan Documents.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $10,000,000, (ii) the total
Revolving Exposures shall not exceed the total Revolving Commitments and
(iii) the total Revolving Exposures shall not exceed the Borrowing Base.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit or such later date as may be agreed to by the
Issuing Bank (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five Business Days
prior to the Revolving Credit Maturity Date.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges

24



--------------------------------------------------------------------------------



 



and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 10:00 a.m., Chicago time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 8:00 a.m., Chicago time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
10:00 a.m., Chicago time, on (i) the Business Day that the Borrower receives
such notice, if such notice is received prior to 8:00 a.m., Chicago time, on the
day of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.05
that such payment be financed with an ABR Revolving Borrowing or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a

25



--------------------------------------------------------------------------------



 



drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Bank, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or

26



--------------------------------------------------------------------------------



 



Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Revolving Lenders
(the “LC Collateral Account”), an amount in cash equal to the LC Exposure as of
such date plus accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Secured Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all such Events of Defaults
have been cured or waived.
     SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 11:00 a.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that, Tranche B Term Loans shall be made as provided in Section 2.01(b)
and Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with, and acceptable to, the Administrative Agent and designated by
the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

27



--------------------------------------------------------------------------------



 



     SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
          (ii) the effective date of the Borrowing to be made pursuant to such
Interest Election Request, which shall be a Business Day;
          (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

28



--------------------------------------------------------------------------------



 



     SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Tranche B Term Loan Commitments shall terminate
at 4:00 p.m., Chicago time, on the Effective Date and (ii) all other Commitments
shall terminate on the Revolving Credit Maturity Date.
     (b) The Borrower may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Revolving Loans, together with
accrued and unpaid interest thereon and on any Letters of Credit and (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit (or at the discretion of the Administrative Agent a back
up standby letter of credit satisfactory to the Administrative Agent) equal to
the LC Exposure as of such date).
     (c) The Borrower may from time to time reduce the Revolving Commitments;
provided that each reduction of the Revolving Commitments shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000.
     (d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
     SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Credit Maturity Date, and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earliest of the Revolving Credit Maturity Date, the date three Business Days
after demand by the Swingline Lender in its discretion if no Default exists or
the demand by the Swingline Lender in its discretion if a Default exists. The
Borrower shall repay the Tranche B Term Loans on the last day of each calendar
quarter (commencing with the calendar quarter ending on or about September 30,
2007) in an aggregate principal amount equal to $375,000 (as adjusted from time
to time pursuant to Section 2.11(e)). To the extent not previously paid, all
unpaid Tranche B Term Loans shall be paid in full in cash by the Borrower on the
Tranche B Maturity Date.
     (b) If at any time the aggregate Revolving Credit Exposure of all Lenders
exceeds the lesser of (i) the total Revolving Commitments or (ii) the Borrowing
Base, the Borrower shall promptly repay such excess. If any such excess remains
after repayment in full of all outstanding Revolving Loans and Swingline Loans,
the Borrower shall provide cash collateral for the LC Exposure in the manner set
forth herein to the extent required to eliminate such excess.
     (c) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

29



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (e) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein absent manifest error; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.
     (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part
without premium or penalty but subject to breakfunding payments pursuant to
Section 2.16, subject to prior notice in accordance with paragraph (e) of this
Section. Prepayments of Tranche B Term Loans under this Section 2.11(a) shall be
applied to the remaining principal installments thereof in inverse order of
maturity.
          (b) In addition to all other payments of the Tranche B Term Loans
required hereunder, the Borrower shall prepay the Tranche B Term Loans by an
amount equal to 100% of all of the Net Cash Proceeds, payable upon receipt of
such Net Cash Proceeds, from any Sale or Event of Loss of any assets (exclusive
of the sale of inventory, Receivables and scrap or obsolete material or
equipment in the ordinary course of business upon customary credit terms), to
the extent said Net Cash Proceeds exceed $5,000,000 in aggregate amount in any
Fiscal Year, provided that:
                    (i) With respect to Net Cash Proceeds from the Sale of any
equipment, such Net Cash Proceeds may be used to purchase similar equipment of
comparable value, subject to the following conditions: (x) no Default exists on
the date of such Sale or of the proposed expenditure to purchase similar
equipment of comparable value, (y) such Net Cash Proceeds shall be used to
purchase similar equipment of comparable value within 180 days following the
date of such Sale and (z) any such amounts in excess of $5,000,000 shall be
deposited in escrow with Agent, to be paid out when such equipment is purchased;
provided that, if any of the foregoing conditions are not satisfied at any time
then all such Net Cash Proceeds, whether held in escrow, held by the Borrower or
otherwise, shall then used to prepay the Secured Obligations by the amount
thereof.
                    (ii) With respect to Net Cash Proceeds from insurance paid
with respect to any Event of Loss, such Net Cash Proceeds may used to replace,
rebuild or repair the assets for which such Net Cash Proceeds were paid, subject
to the following conditions: (x) no Default exists on the date of such Event of
Loss or of the proposed expenditure to replace, rebuild or repair, (y) the
Borrower delivers a certificate to Administrative Agent within 10 Business Days
of the receipt of any Net Cash Proceeds from insurance due to such Event of Loss
stating that such Net Cash Proceeds shall be used to replace, rebuild or repair
such assets within 180 days following the date of such Event of Loss (which
certificate shall set forth the estimates of the proceeds to be so expended and
when they will be expended)

30



--------------------------------------------------------------------------------



 



and such replacement, rebuilding or repair is completed within 180 days
following the date of such Event of Loss, provided that, if such replacement,
rebuilding or repair cannot be completed within such 180 days due to seasonal
conditions or other conditions outside the control of the Borrower and its
Subsidiaries, each reference in this clause (y) to 180 days shall be deemed
reference to 270 days, and (z) any such amounts in excess of $5,000,000 shall be
deposited in escrow with Administrative Agent, to be paid out from time to time
as work progresses based on such documents and other conditions as the
Administrative Agent may reasonably require; provided that, if any of the
foregoing conditions are not satisfied at any time then all such Net Cash
Proceeds, whether held in escrow, held by the Borrower or otherwise, shall then
used to prepay the Secured Obligations by the amount thereof.
          (c) In addition to all other payments of the Tranche B Term Loans
required hereunder, the Borrower shall prepay the Tranche B Term Loans by an
amount equal to 100% of the principal amount of any Subordinated Indebtedness or
any other Indebtedness not currently permitted under this Agreement incurred by
the Borrower or any of its Subsidiaries.
          (d) In addition to all other payments of the Tranche B Term Loans
required hereunder, the Borrower shall prepay the Tranche B Term Loans by an
amount equal to 50% of the Net Cash Proceeds of any issuance of Equity Interests
by the Borrower, other than any issuance of Equity Interests by the Borrower
solely as a result of stock option plans or other benefit plans for management
or employees of the Borrower and its Subsidiaries.
          (e) In addition to all other payments of the Term Loans required
hereunder, on the date that is ten days after the earlier of (i) the date on
which Borrower’s annual audited financial statements for each Fiscal Year
(commencing with the financial statements for the 2008 Fiscal Year) are
delivered pursuant to Section 5.01(a) or (ii) the date on which such annual
audited financial statements were required to be delivered pursuant to
Section 5.01(a), the Borrower shall prepay the Tranche B Term Loans by an amount
equal to (x) 50% of the Excess Cash Flow for such Fiscal Year if the Leverage
Ratio was greater than 1.0 to 1.0 as of the end of such Fiscal Year, (y) 25% of
the Excess Cash Flow for such Fiscal Year if the Leverage Ratio was less than or
equal to 1.0 to 1.0 but greater than 0.875 to 1.0 as of the end of such Fiscal
Year, or (z) 0% if the Leverage Ratio is less than or equal to 0.875 to 1.0 as
of the end of such Fiscal Year. Notwithstanding the preceding sentence, if no
Default exists each such prepayment may be deferred by Borrower for up to
90 days to minimize any break funding payments required to be paid by Borrower
under Section 2.16. Each such prepayment shall be accompanied by a certificate
signed by a Financial Officer certifying the manner in which Excess Cash Flow
and the resulting prepayment were calculated, which certificate shall be in form
and substance satisfactory to Administrative Agent.
          (f) All such amounts pursuant to Section 2.11(b), (c), (d) and
(e) shall be applied, first to ratably prepay the Tranche B Term Loans (to be
applied ratably to the remaining principal installments of the Tranche B Term
Loans) and second to prepay the Revolving Loans (including Swingline Loans)
without a corresponding reduction in the Revolving Commitment and to cash
collateralize outstanding LC Exposure. Within the parameters of the applications
set forth above, prepayments shall be applied first to ABR Loans and then to
Eurodollar Loans in direct order of Interest Period maturities. Notwithstanding
the foregoing, so long as no Event of Default has occurred and is then
continuing and at the Borrower’s option, the Administrative Agent shall hold in
escrow for the benefit of the Lenders all amounts required to be prepaid
pursuant to such Sections and applied to Eurodollar Loans and shall release such
amounts upon the expiration of the Interest Periods applicable to any such
Eurodollar Loans being prepaid; provided, however, that upon the occurrence and
during the continuance of an Event of Default, such escrowed amounts may be
applied to Eurodollar Loans without regard to the expiration of any Interest
Period and the Borrower shall make all payments under Section 2.16 resulting
therefrom.

31



--------------------------------------------------------------------------------



 



          (g) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., Chicago time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Chicago time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 11:00 a.m., Chicago time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Borrowing, and each prepayment of a Tranche B Term
Loan Borrowing shall be applied in accordance with the terms hereof, in each
case any such prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) breakfunding payments pursuant to
Section 2.16.
     SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Margin on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears within 15 days
after the last day of each March, June, September and December (commencing with
the last day of September, 2007) and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% (or such other percentage
as is agreed upon by the Issuing Bank and the Borrower) per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
(A) unreimbursed LC Disbursements and (B) Existing Letters of Credit) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of each March, June,
September and December (commencing with the last day of September, 2007) shall
be payable within 15 days following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

32



--------------------------------------------------------------------------------



 



     (c) The Borrower agrees to pay to the Administrative Agent for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
     SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan which is to bear interest with reference to the
Alternate Base Rate) shall bear interest at the Alternate Base Rate plus the
Applicable Margin. Swingline Loans for which an alternate interest rate is
agreed upon between the Borrower and the Swingline Lender shall bear interest at
such rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders under the
applicable Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period; then the Administrative Agent shall
give notice

33



--------------------------------------------------------------------------------



 



thereof to the Borrower and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.
     SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
          (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered;
     (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (c) A certificate in reasonable detail of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise

34



--------------------------------------------------------------------------------



 



to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or any
replacement of Revolving Loans due to a re-allocation under the last paragraph
of Section 2.04), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(d) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.20, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate in reasonable detail of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
     SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
the Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate in reasonable detail as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

35



--------------------------------------------------------------------------------



 



     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. Without limiting the generality of the
foregoing, each Foreign Lender shall (i) furnish on or before it becomes a party
to the Agreement two accurate and complete originally executed U.S. Internal
Revenue Service Forms W-8BEN or U.S. Internal Revenue Service Forms W-8ECI (or
successor forms), certifying to such Foreign Lender’s legal entitlement to an
exemption from or reduction of U.S. federal withholding tax with respect to all
interest payments hereunder, and (ii) provide new Forms W-8BEN or Form W-8ECI
(or successor forms) upon the expiration or obsolescence of any previously
delivered form to reconfirm any complete exemption from, or any entitlement to a
reduction, in U.S. federal withholding tax with respect to any interest payment
hereunder; provided that any Foreign Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and is relying on the so-called
“portfolio-interest exemption” shall also furnish a certificate that establishes
in writing to the Borrower and the Administrative Agent that such Foreign Lender
is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a
10-percent shareholder within the meaning of Section 871(h)(3)(B) of the Code,
or (iii) a controlled foreign corporation related to the Borrower within the
meaning of Section 864(d)(4) of the Code, together with Forms W-8BEN. Any Lender
that is a United States person, as defined in Section 7701(a)(30) of the Code,
and has not otherwise established that it is an exempt recipient within the
meaning of Treasury Regulation Section 1.6049-4(c) for which witholding is not
required shall deliver, on or before the date it becomes a party to the
Agreement (and upon the expiration or obsolescence of any previously delivered
form), to the Borrower (with a copy to the Administrative Agent) two accurate
and complete original signed copies of Internal Revenue Service Form W-9 or any
successor form that such person is entitled to provide at such time in order to
comply with and establish an exemption from United States back-up withholding
requirements.
     (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
     SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest,

36



--------------------------------------------------------------------------------



 



fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00 p.m., Chicago time, on
the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 10
South Dearborn Street, Floor 19, Chicago, Illinois 60603 or such other office
designated by the Administrative Agent, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
     (b) Any proceeds of Collateral or payments on Subsidiary Guaranties
received by the Administrative Agent (i) not constituting either (A) a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied as specified by the Borrower) or (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower (other than in connection with Swap Obligations),
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower (other than in connection with Swap Obligations), third, to pay
interest then due and payable on the Loans and the Letters of Credit ratably,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements
ratably (with amounts applied to the Tranche B Term Loans applied to
installments of the Tranche B Term Loans in inverse order of maturity), to pay
an amount to the Administrative Agent equal to the aggregate undrawn face amount
of all outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations and to payment
of any amounts owing with respect to Swap Obligations and Banking Services
Obligations (all such amounts under this “fourth” item being applied ratably in
accordance with all such amounts due), fifth, to the payment of any other
Secured Obligation due to the Administrative Agent or any Lender or any of their
Affiliates by the Borrower, and sixth, to the payment of the surplus, if any, to
whoever may be lawfully entitled to receive such surplus. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurodollar Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
to any such Eurodollar Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Borrower shall pay the break funding payment required in accordance with
Section 2.16. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations.
     (c) If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of

37



--------------------------------------------------------------------------------



 



principal of and accrued interest on their respective Loans and participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(c) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     SECTION 2.19. Mitigation Obligations. If any Lender requests compensation
under Section 2.15, or if the Borrower is required to pay any additional amount
or make any indemnity payment to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to such Lender
(and the Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment).
     SECTION 2.20. Departing Lenders; Replacement of Lenders.
     (a) If any Lender (i) shall become affected by any of the changes or events
described in Sections 2.15 or 2.17 and the Borrower is required to pay
additional amounts or make indemnity payments with respect to the Lender
thereunder, (ii) is a Defaulting Lender or (iii) has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 9.02 or any other provision of any Loan Document requires the consent
of all affected Lenders and with respect to which the Required Lenders shall
have granted their consent (any such Lender being hereinafter

38



--------------------------------------------------------------------------------



 



referred to as a “Departing Lender”), then in such case, the Borrower may, upon
at least five (5) Business Days’ notice to the Administrative Agent and such
Departing Lender (or such shorter notice period specified by the Administrative
Agent), designate a replacement lender acceptable to the Administrative Agent (a
“Replacement Lender”) to which such Departing Lender shall, subject to its
receipt (unless a later date for the remittance thereof shall be agreed upon by
the Borrower and the Departing Lender) of all amounts owed to such Departing
Lender under Sections 2.15 or 2.17, assign all (but not less than all) of its
interests, rights, obligations, Loans and Commitments hereunder; provided, that
the Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the Replacement Lender (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts). Upon any assignment by any Lender pursuant to this
Section 2.20 becoming effective, the Replacement Lender shall thereupon be
deemed to be a “Lender” for all purposes of this Agreement (unless such
Replacement Lender was, itself, a Lender prior thereto) and such Departing
Lender shall thereupon cease to be a “Lender” for all purposes of this Agreement
and shall have no further rights or obligations hereunder (other than pursuant
to Section 2.15 or 2.17 and Section 9.03) while such Departing Lender was a
Lender.
     (b) Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 2.20, the
Departing Lender shall cease to be a “Lender” for all purposes of this Agreement
and the Replacement Lender shall be substituted therefor upon payment to the
Departing Lender by the Replacement Lender of all amounts set forth in this
Section 2.20 without any further action of the Departing Lender.
ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     SECTION 3.01. Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 sets forth (a) a correct and complete list of the name
and relationship to the Borrower of each and all of the Borrower’s Subsidiaries,
(b) a true and complete listing of each class of each of the Subsidiaries’
authorized Equity Interests, of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 3.01, and (c) the type of entity
of the Borrower and each of its Subsidiaries. All of the issued and outstanding
Equity Interests owned by any Loan Party have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable.
     SECTION 3.02. Authorization; Enforceability. The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

39



--------------------------------------------------------------------------------



 



     SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.
     SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the Fiscal Year ended December 31, 2006, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended March 31, 2007, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
          (b) Since December 31, 2006, there has been no material adverse change
in the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole.
     SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

40



--------------------------------------------------------------------------------



 



          (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
     SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 3.08. Investment Company Status. Neither the Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
     SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of all such underfunded Plans.
     SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     SECTION 3.12. Solvency. (a) The fair value of the assets of each Loan
Party, at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the

41



--------------------------------------------------------------------------------



 



business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Effective Date; (e) no Loan Party is
“insolvent” within the meaning of Section 101(32) of the United States
Bankruptcy Code (11 U.S.C. § 101, et seq.), as amended, and any successor
statute); and (f) no Loan Party has incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Loan Party
or any of its Affiliates.
     SECTION 3.13. Security Interest in Collateral; Borrowing Base. The
provisions of this Agreement and the other Loan Documents create legal and valid
Liens on all the Collateral in favor of the Administrative Agent, for the
benefit of the Secured Parties, and, upon the filing of appropriate financing
statements, the recordation of the applicable Mortgages and, with respect to any
intellectual property, filings in the United States Patent and Trademark Office
and the United States Copyright Office, or taking such other action as may be
required for perfection under applicable law, such Liens will constitute, to the
extent required by the Loan Documents, perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral other than with respect to Liens expressly permitted by
Section 6.02, to the extent any such Liens would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law. The Borrower
and its Subsidiaries are not aware of any material part of any Receivables
Portfolio owing by consumers that are not located in the United States of
America. The Borrowing Base Value with respect to any Receivables Portfolio is
determined exclusive of any Receivables in such Receivables Portfolio that are
not Eligible Receivables. The aggregate amount of the Revolving Exposures of all
Lenders does not exceed the lesser of the total Revolving Commitments or the
Borrowing Base.
     SECTION 3.14. Labor Disputes. As of the Effective Date, there are no
strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened. There are no labor
controversies pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that involve this Agreement or the
Transactions.
     SECTION 3.15. No Default. No Default has occurred and is continuing.
     SECTION 3.16. Federal Reserve Regulations. No part of the proceeds of any
Loan have been used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U, and X.
ARTICLE IV
Conditions
     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
     (a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal

42



--------------------------------------------------------------------------------



 



opinions, certificates, documents, instruments, lien searches and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the Loan Documents, including
without limitation all pledged share certificates and instruments, all stock
powers and all other agreements, instruments and documents required by the
Administrative Agent n connection with the Collateral Documents and other Loan
Documents, all in form and substance satisfactory to the Administrative Agent
and its counsel.
     (b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Borrower for the 2005 and
2006 Fiscal Years and (ii) projections through 2011, together with such
additional financial information as the Administrative Agent may reasonably
request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).
     (c) Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer or other executive officer of the
Borrower, on the initial Borrowing date (i) stating that no Default or Event of
Default has occurred and is continuing, (ii) stating that the representations
and warranties contained in Article III are true and correct as of such date,
and (iii) providing all agreements, documents and details with respect to the
Recapitalization as requested by the Administrative Agent.
     (d) Fees. The Lenders and the Administrative Agent shall have received,
substantially concurrently with the effectiveness hereof, all fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel to the Administrative Agent), on
or before the Effective Date. All such amounts will be paid with proceeds of
Loans made on the Effective Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Effective Date.
     (e) Existing Credit Agreement. The Borrower shall have paid, concurrently
with the initial Loans hereunder, in full in cash all obligations (other than
the Existing Letters of Credit continued hereunder) under the existing credit
agreement of its Subsidiaries and terminated such credit agreement and all liens
and security interests relating thereto, all in a manner satisfactory to the
Administrative Agent and its counsel.
     (f) Borrowing Base Certificate. The Borrower shall have delivered a
Borrowing Base Certificate which calculates the Borrowing Base as of the end of
April, 2007.
     (g) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.05.
     (h) Debt Rating. The Borrower shall have obtained a Debt Rating of the
credit facilities under this Agreement from Moody’s and S&P.
     (i) Miscellaneous. The Administrative Agent shall have received such other
documents, and evidence of the satisfaction of such other conditions (including
without limitation in connection with the recapitalization), as requested by the
Administrative Agent.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding; provided, that
the Effective Date shall be deemed to have occurred upon the initial funding of
Loans by the Lenders. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02)

43



--------------------------------------------------------------------------------



 



at or prior to 4:00 p.m., Chicago time, on June 12, 2007 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).
     SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
     Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     SECTION 5.01. Financial Statements; Ratings Change and Other Information.
The Borrower will furnish to the Administrative Agent and each Lender:
     (a) by no later than five (5) Business Days after the earlier of the date
on which such financial statements are required to be filed by the Borrower with
the SEC and the date 90 days after the end of each Fiscal Year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (it being agreed that the furnishing
of the Borrower’s Annual Report on Form 10-K for such year, as filed with the
Securities and Exchange Commission, will satisfy the Borrower’s obligation under
this Section 5.10(a) with respect to such year except with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit);
     (b) by no later than five (5) Business Days after the earlier of the date
on which such financial statements are required to be filed by the Borrower with
the SEC and the date 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Borrower, its

44



--------------------------------------------------------------------------------



 



consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (it being agreed that the furnishing of the Borrower’s
Quarterly Report on Form 10-Q for such quarter, as filed with the SEC, will
satisfy the Borrower’s obligations under this Section 5.01(b) with respect to
such quarter);
     (c) within ten (10) Business Days after any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12 and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;
     (d) within ten (10) Business Days after any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);
     (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be, provided that the Borrower shall be deemed to have delivered the
information referred to in clause (e), when it provides notice that such
information has been posted on the Internet website of the SEC
(http://www.sec.gov), provided, further, if the Administrative Agent or a Lender
requests such information to be delivered to it in hard copies, the Borrower
shall furnish to the Agent or such Lender, as applicable, such information
accordingly.
     (f) promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for any Indebtedness of
any Loan Party, written notice of such rating change;
     (g) Not later than the 20 days after the end of each month, a Borrowing
Base Certificate, together with supporting schedules setting forth such
information as the Administrative Agent may request with respect to the aging,
value and other information relating to the computation of the Borrowing Base
and the eligibility of any property or assets included in such computation, all
prepared as of the close of business on the last day of each such month, in form
and detail satisfactory to the Administrative Agent, and certified as true and
correct by the chief financial officer of the Borrower.
     (h) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may

45



--------------------------------------------------------------------------------



 



reasonably request.
     SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
     SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
     SECTION 5.04. Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
     SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
     SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. The Borrower will, and will cause each of its Subsidiaries
to, permit independent agents or representatives

46



--------------------------------------------------------------------------------



 



acceptable to the Required Lenders to conduct an annual comprehensive field
audit of the Borrower’s and each Guarantor’s books, records, properties and
assets, including, without limitation, all collateral subject to the Security
Documents, at the expense of the Borrower and the Guarantors.
     SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will not, and will
not permit any of its Subsidiaries, to be or become subject at any time to any
law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits any Lender from making any advance or extension of credit to the Borrower
or Guarantor or from otherwise conducting business with the Borrower or
Guarantor, or fail to provide documentary and other evidence of the Borrower’s
or Guarantor’s identity as may be requested by any Bank at any time to enable
such Lender to verify the Borrower’s or Guarantor’s identity or to comply with
any applicable law or regulation, including, without limitation, Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
     SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used for refinancing certain Indebtedness in existence on the
Effective Date and to complete the Recapitalization, working capital needs and
for other general corporate purposes of the Borrower and its Subsidiaries in the
ordinary course of business. No part of the proceeds of any Loan and no Letter
of Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
     SECTION 5.09. Collateral Security; Further Assurances (a) To guarantee or
secure the payment when due of the Secured Obligations, the Borrower shall
execute and deliver, or cause to be executed and delivered, to the Lenders and
the Administrative Agent Collateral Documents granting or providing for the
following:
          (i) Subsidiary Guaranties of all present and future Subsidiaries of
the Borrower.
          (ii) Security Agreements granting a first priority, enforceable Lien
and security interest, subject only to Liens permitted by Section 6.02, on all
present and future accounts, chattel paper, commercial tort claims, deposit
accounts, documents, farm products, fixtures, chattel paper, equipment, general
intangibles, goods, instruments, inventory, investment property,
letter-of-credit rights (as those terms are defined in the UCC) and all other
personal property of the Borrower and each Guarantor.
          (iii) Mortgages and other documents and conditions required by the
Administrative Agent with respect to any present and future real property owned
by the Borrower or any Guarantor granting a first priority, enforceable Lien and
security interest, subject only to Liens permitted by Section 6.02, on all
present and future owned real property.
          (iv) All other security and collateral described in the Collateral
Documents.
     (b) The Borrower agrees that it will promptly notify the Administrative
Agent of the formation or acquisition of any Subsidiary or other Subsidiary or
the acquisition of any assets on which a Lien is required to be granted and that
is not covered by existing Collateral Documents. The Borrower agree that it will
promptly execute and deliver, and cause each Subsidiary to execute and deliver,
promptly upon the request of the Administrative Agent, such additional
Collateral Documents and other agreements, documents and instruments, each in
form and substance satisfactory to the Administrative Agent, sufficient to grant
to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, the

47



--------------------------------------------------------------------------------



 



Subsidiary Guaranties and Liens contemplated by this Agreement and the
Collateral Documents. The Borrower shall deliver, and cause each Guarantor to
deliver, to the Administrative Agent all original instruments payable to it with
any endorsements thereto required by the Administrative Agent and all original
certificated securities and other certificates with respect to any Equity
Interests owned by the Borrower or any Subsidiary with any blank stock or other
powers required by the Administrative Agent. Additionally, the Borrower shall
execute and deliver, and cause each Subsidiary to execute and deliver, promptly
upon the request of the Administrative Agent, such certificates, legal opinions,
title work and insurance, surveys, lien searches, environmental reports,
organizational and other charter documents, resolutions and other documents and
agreements as the Administrative Agent may request in connection therewith. The
Borrower shall use its best efforts to cause each lessor of real property to the
Borrower or any Guarantor where any material Collateral is located to execute
and deliver to the Administrative Agent an agreement in form and substance
reasonably acceptable to the Administrative Agent duly executed on behalf of
such lessor waiving any distraint, lien and similar rights with respect to any
property subject to the Collateral Documents and agreeing to permit the
Administrative Agent to enter such premises in connection therewith. The
Borrower shall execute and deliver, and cause each Guarantor to execute and
deliver, promptly upon the request of the Administrative Agent, such agreements
and instruments evidencing any intercompany loans or other advances among the
Borrower and the Subsidiaries, or any of them, and all such intercompany loans
or other advances shall be, and are hereby made, subordinate and junior to the
Secured Obligations and no payments may be made on such intercompany loans or
other advances upon and during the continuance of a Default unless otherwise
agreed to by the Administrative Agent.
     SECTION 5.10. Additional Covenants. If at any time the Borrower or any of
its Subsidiaries shall enter into or be a party to any instrument or agreement,
including all such instruments or agreements in existence as of the date hereof
and all such instruments or agreements entered into after the date hereof,
relating to or amending any provisions applicable to any of its Indebtedness
which in the aggregate, together with any related Indebtedness, exceeds
$1,000,000, which includes any material covenants or defaults not substantially
provided for in this Agreement or more favorable to the lender or lenders
thereunder than those provided for in this Agreement, then the Borrower shall
promptly so advise the Administrative Agent and the Lenders. Thereupon, if the
Administrative Agent or the Required Lenders shall request, upon notice to the
Borrower, the Administrative Agent and the Lenders shall enter into an amendment
to this Agreement or an additional agreement (as the Administrative Agent may
request), providing for substantially the same material covenants and defaults
as those provided for in such instrument or agreement to the extent required and
as may be selected by the Administrative Agent.
     SECTION 5.11. Depository Banks. Each Loan Party shall maintain the
Administrative Agent or a Lender as such Loan Party’s principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business.
ARTICLE VI
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

48



--------------------------------------------------------------------------------



 



     SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) Indebtedness created hereunder;
     (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.01, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
     (c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary;
     (d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
     (e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $5,000,000 at any time outstanding; and
     (f) Swap Obligations permitted hereunder.
     SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; and
     (c) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary.
     SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of

49



--------------------------------------------------------------------------------



 



transactions) any of its assets, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Borrower or Guarantor may sell
inventory, Receivables and scrap or obsolete material or equipment in the
ordinary course of business upon customary credit terms, (ii) any Subsidiary may
merge into the Borrower in a transaction in which the Borrower is the surviving
corporation, (iii) any Subsidiary/Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iv) any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Borrower or
to another Subsidiary and (v) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.
     SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.
The Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except
          (a) Permitted Investments;
          (b) investments by the Borrower existing on the date hereof in the
capital stock of its Subsidiaries;
          (c) loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary;
          (d) Guarantees constituting Indebtedness permitted by Section 6.01;
          (e) Acquisitions, provided that: (i) before and after giving pro forma
effect thereto no Default exists or would be caused thereby and the
representations and warranties contained in the Loan Documents shall be true and
correct on and as of the date thereof (both before and after such Acquisition is
consummated as if made on the date such Acquisition is consummated, (ii) if such
Acquisition involves the acquisition of Equity Interests, the consummation of
such Acquisition has been recommended by the Board of Directors and management
of the target of such Acquisition, (iii) at least 5 Business Days’ prior to the
consummation of such Acquisition, the Borrower shall have provided to the
Lenders a certificate of a Financial Officer attaching pro forma computations
acceptable to the Administrative Agent to demonstrate compliance with all
financial covenants hereunder, (iv) at least 5 Business Days’ prior to the
consummation of such Acquisition, the Borrower shall have delivered drafts all
acquisition documents and other agreements and documents relating to such
Acquisition which shall not materially differ from the final documentation for
such Acquisition, and the Administrative Agent shall have completed a
satisfactory review thereof and completed such other due diligence satisfactory
to the Administrative Agent, (v) both before and after giving effect to such
Acquisition, the Borrower is and will be able to borrow at least $15,000,000 of
additional Revolving Loans, and (vi) the aggregate consideration paid or payable
in connection with any such Acquisition and permitted by this proviso, including
without

50



--------------------------------------------------------------------------------



 




limitation any Indebtedness assumed in connection therewith, all guarantees or
other liabilities incurred in connection therewith, and all deferred payments
and other direct or indirect consideration in connection therewith, shall not
exceed $50,000,000 for any single Acquisition.
     SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary. The Borrower will maintain at all times on or after the date
90 days after the Effective Date one or more transactions of the type described
in the definition of “Swap Agreements” with one or more financial institutions
acceptable to the Administrative Agent in its reasonable discretion, providing
for a fixed rate of interest on a notional amount of at least 25% of the
principal amount of the Tranche B Term Loan and for an average weighted maturity
and on other terms and reasonably acceptable to the Administrative Agent.
     SECTION 6.06. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries, (d) Restricted Payments up to $150,000,000 in the aggregate in
accordance with the Recapitalization and (e) other Restricted Payments not to
exceed (i) for the period from the Effective Date through December 31, 2008,
$15,000,000 in aggregate amount or (ii) for the period after December 31, 2008,
the sum of $25,000,000 plus 50% of Consolidated Net Income for the period after
June 30, 2007 through the end of the most recently ended Fiscal Quarter prior to
any such Restricted Payment, provided that no Restricted Payment under the
foregoing clauses (d) or (e) will be permitted unless (x) no Default exists or
would be caused thereby both before and after giving effect to such Restricted
Payment and (y) the Borrower is and will be able to borrow at least $15,000,000
of additional Revolving Loans both before and after giving effect to such
Restricted Payment.
     SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06.
     SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition),

51



--------------------------------------------------------------------------------



 



(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.
     SECTION 6.09. Change of Name or Location; Change of Fiscal Year. No Loan
Party shall (a) change its name as it appears in official filings in the state
of its incorporation or organization, (b) change its chief executive office,
principal place of business, mailing address, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral as set forth in the Collateral Documents, (c) change
the type of entity that it is, (d) change its organization identification
number, if any, issued by its state of incorporation or other organization, or
(e) change its state of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least thirty days prior written
notice of such change and the Administrative Agent shall have acknowledged in
writing that either (1) such change will not adversely affect the validity,
perfection or priority of the Administrative Agent’s security interest in the
Collateral, or (2) any reasonable action requested by the Administrative Agent
in connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Administrative Agent, on
behalf of Lenders, in any Collateral), provided that, any new location shall be
in the continental U.S. No Loan Party shall change its Fiscal Year or Fiscal
Quarter end.
     SECTION 6.10. Amendments to Agreements. No Loan Party will, nor will any
Loan Party permit its Subsidiary to, amend, supplement or otherwise modify
(a) its articles of incorporation, charter, certificate of formation, operating
agreement, by-laws or other organizational document in any manner materially
adverse to the Lenders, or (b) any instrument or agreement evidencing or
relating to any Subordinated Indebtedness except to the extent permitted by the
related Subordination Agreement.
     SECTION 6.11. Prepayment of Indebtedness; Subordinated Indebtedness No Loan
Party shall, directly or indirectly, voluntarily purchase, redeem, defease or
prepay any principal of, premium, if any, interest or other amount payable in
respect of any Indebtedness prior to its scheduled maturity, other than (i) the
Obligations; (ii) Indebtedness secured by a Lien permitted by Section 6.02 if
the asset securing such Indebtedness has been sold or otherwise disposed of in
accordance herewith; and (iii) Indebtedness permitted hereunder upon any
permitted refinancing thereof in accordance therewith. Notwithstanding anything
herein to the contrary, no Loan Party shall directly or indirectly voluntarily
prepay, defease or in substance defease, purchase, redeem, retire or otherwise
acquire, any Subordinated Indebtedness.
     SECTION 6.12. Government Regulation. No Loan Party shall be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits any Lender from making any advance or extension of
credit to any Loan Party or from otherwise conducting business with the Borrower
or Guarantor, or fail to provide documentary and other evidence of any Loan
Party’s identity as may be requested by any Lender at any time to enable such
Lender to verify any Loan Party’s identity or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.
     SECTION 6.13. Financial Covenants.

52



--------------------------------------------------------------------------------



 



     (a) Leverage Ratio. Permit or suffer the Leverage Ratio to exceed (i) 1.25
to 1.0 at any time on or before December 30, 2008, (ii) 1.125 to 1.0 at any time
on or after December 31, 2008 and on or before December 30, 2010 or (iii) 1.0 to
1.0 at any time thereafter.
     (b) Tangible Net Worth. Permit or suffer the Consolidated Tangible Net
Worth at any time to be less than the sum of (i) $80,000,000 plus (ii) an amount
equal to 50% of positive Consolidated Net Income for the three consecutive
Fiscal Quarters ending December 31, 2007 and for each Fiscal Year ending
thereafter, such amount to be added as of December 31, 2007 and as of the end of
each such Fiscal Year thereafter, as applicable, provided that if Consolidated
Net Income is negative for the three consecutive Fiscal Quarters ending
December 31, 2007 or for any Fiscal Year thereafter the amount added for any
such period shall be zero and it shall not reduce the amount added for any other
period.
     (c) Ratio of Total Liabilities to Tangible Net Worth. Permit or suffer the
ratio of the Consolidated Total Liabilities to the Consolidated Tangible Net
Worth to exceed (i) 3.0 to 1.0 at any time on or before December 30, 2007,
(ii) 2.50 to 1.0 at any time on or after December 31, 2007 and on or before
December 30, 2008, (iii) 2.0 to 1.0 at any time on or after December 31, 2008
and on or before December 30, 2009, (iv) 1.75 to 1.0 at any time on or after
December 31, 2009 and on or before December 30, 2010 or (v) 1.50 to 1.0 to any
time thereafter.
ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
     (e) the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);
     (f) the Borrower or any Subsidiary shall fail to make any payment (whether
of principal

53



--------------------------------------------------------------------------------



 



or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
     (i) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
     (j) the Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $5,000,000 shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $1,000,000 in any year or (ii)
$5,000,000 for all periods;
     (m) a Change in Control shall occur; or
     (n) Any Collateral Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document if the
failure continues beyond any period of grace provided for in the applicable

54



--------------------------------------------------------------------------------



 



Collateral Document, or any Collateral Document granting a Lien shall for any
reason fail to create a valid and perfected first priority security interest in
any Collateral purported to be covered thereby or subordination to be created
thereunder, except as permitted by the terms of this Agreement or any Collateral
Document;
     (o) Any material subordination provision of any Subordination Agreement or
any agreement or instrument governing any Subordinated Indebtedness shall for
any reason be revoked or invalidated by a court of competent jurisdiction in a
final non-appealable order, or otherwise cease to be in full force and effect,
or the Secured Obligations shall for any reason shall not have the priority
contemplated by this Agreement or such subordination provisions;
     (p) any material provision of any other Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
     then, and in every such event (other than an event with respect to the
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise any rights and remedies provided to the Administrative Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC.
ARTICLE VIII
The Administrative Agent
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including (in the case of the Administrative
Agent) execution of the other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

55



--------------------------------------------------------------------------------



 



     The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the applicable Agent.
     Subject to the appointment and acceptance of a successor Agent as provided
in this paragraph, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New

56



--------------------------------------------------------------------------------



 



York, New York or an Affiliate of any such bank. Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
     None of the Lenders, if any, identified in this Agreement as a Syndication
Agent, Documentation Agent, co-agent or other similar title shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as a
Syndication Agent, Documentation Agent, co-agent or other similar title, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
     Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.
     The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
     In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC. Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties. The Lenders hereby
authorize the Administrative Agent, at its option and in its

57



--------------------------------------------------------------------------------



 



discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 9.02(c); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.
     The Administrative Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected, or insured or has been encumbered, or that the Liens
granted to the Administrative Agent therein have been properly or sufficiently
or lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure, or fidelity, or to continue exercising, any of the
rights, authorities, and powers granted or available to the Administrative Agent
pursuant to any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission, or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion given the Administrative Agent’s own interest in the Collateral in
its capacity as one of the Lenders and that the Administrative Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.
     Each Lender hereby appoints each other Lender as its agent for the purpose
of perfecting Liens, for the benefit of the Administrative Agent and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession. Should any Lender (other
than the Administrative Agent) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
     Each Lender hereby agrees as follows: (a) such Lender is deemed to have
requested that the Administrative Agent furnish such Lender, promptly after it
becomes available, a copy of each report (the “Reports”) prepared by or on
behalf of the Administrative Agent; (b) such Lender expressly agrees and
acknowledges that neither the Administrative Agent nor any Related Party (i)
makes any representation or warranty, express or implied, as to the completeness
or accuracy of any Report or any of the information contained therein, or
(ii) shall be liable for any information contained in any Report; (c) such
Lender expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent, any of its Related
Parties or any other party performing any audit or examination will inspect only
specific information regarding the Loan Parties and will rely significantly upon
the Loan Parties’ books and records, as well as on representations of the Loan
Parties’ personnel and that the Administrative Agent and its Related Parties
undertake no obligation to update, correct or supplement the Reports; (d) such
Lender agrees to keep all Reports confidential and strictly for its internal
use, not share the Report with any Loan Party and not to distribute any Report
to any other Person except as otherwise permitted pursuant to this Agreement;
and (e) without limiting the generality of any other indemnification provision
contained in this Agreement, such Lender agrees (i) that neither the
Administrative Agent nor any of its Related Parties shall be liable to such
Lender or any other Person receiving a copy of the Report for any inaccuracy or
omission contained in or relating to a Report, (ii) to conduct its own due
diligence investigation and make credit decisions with respect to the Loan
Parties based on such documents as such Lender deems appropriate without any
reliance on the Reports or on the Administrative Agent or any of its Related
Parties, (iii) to hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Loan Parties, or the indemnifying Lender’s participation in, or
the indemnifying Lender’s purchase of, any Obligations and (iv) to pay and

58



--------------------------------------------------------------------------------



 



protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by the Administrative Agent and any such other Person
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.
          The Lenders hereby empower and authorize the Administrative Agent to
execute and deliver to the Loan Parties on their behalf the Collateral Documents
and all related agreements, documents or instruments as shall be necessary or
appropriate to effect the purposes of the Collateral Documents.
          The Lenders hereby empower and authorize the Administrative Agent to
execute and deliver to the Loan Parties on their behalf any agreements,
documents or instruments as shall be necessary or appropriate to effect any
releases or subordinations of Collateral which shall be permitted by the terms
hereof or of any other Loan Document or which shall otherwise have been approved
by the Required Lenders or all the Lenders, as the case may be, in writing.
ARTICLE IX
Miscellaneous
     SECTION 9.01. Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
          (i) if to the Borrower, to it at 28405 Van Dyke, Warren, Michigan
48093, Attention: Mark A. Redman (Facsimile No. (586) 446-7832; Telephone No.
(586) 446-7803), and General Counsel (Facsimile No. (586) 446-7832; Telephone
No. (586) 446-1782), with a copy to Dykema Gossett PLLC, 400 Renaissance Center,
Detroit, Michigan 48243-1668, Attention: Michael Bernard (Telecopy No.:
(313) 568-6832; Telephone No. (313) 568-5374);
          (ii) if to the Administrative Agent, Issuing Bank or Swingline Lender,
to JPMorgan Chase Bank, National Association, Loan and Agency Services, 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603, Mail Code IL1-0010, Attention:
Edna Guerra (Telecopy No. (312) 385-7096; Telephone No. (312) 385-7090) with a
copy to JPMorgan Chase Bank, National Association, 10 S. Main St., Ste. 104, Mt.
Clemens, Michigan 48043, Attention: Timothy Rettberg (Telecopy No.
(586) 468-8120; Telephone No. (586) 468-1166); and
          (iii) if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
All such notices and other communications (x) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (y) sent by telecopy shall be deemed to have been given
when sent; provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

59



--------------------------------------------------------------------------------



 



     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
     SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
     (b) Except as set forth in this Section 9.02, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or, (ii) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce or forgive the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce or forgive
any interest or fees or other amounts payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone any scheduled
date of payment of the principal amount of any Loan or LC Disbursement (other
than any reduction of the amount of, or any extension of the payment date for,
the mandatory prepayments required under Section 2.11, in each case which shall
only require the approval of the Required Lenders), or any date for the payment
of any interest, fees or other Obligations payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (c) in a manner that
would alter the manner in which payments are shared, without the written consent
of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders”, “Required Revolving Lenders” or any other
provision of any Loan

60



--------------------------------------------------------------------------------



 



Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) release all or substantially all of the Guarantors from their
obligation under the Subsidiary Guaranty (except as otherwise permitted herein
or in the other Loan Documents), without the written consent of each Lender, or
(vii) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to Section 9.04
or Section 2.04.
     (c) Notwithstanding Section 9.02(b), (i) this Agreement and any other Loan
Document may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Tranche B Term Loans
or any replacement therefor (“Refinanced Term Loans”) with a replacement term
loan tranche hereunder (“Replacement Term Loans”), and all holders of the
Refinanced Term Loans shall no longer be Lenders of the Refinanced Term Loans
hereunder upon the payment in full of the Refinanced Term Loans and the
Obligations relating thereto, (ii) this Agreement and any other Loan Document
may be amended with the written consent of the Required Lenders, Lenders
providing one or more additional credit facilities, the Administrative Agent and
the Borrower (x) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof (collectively,
the “Incremental Credits”) to share ratably in the benefits of this Agreement
and the other Loan Documents with the Revolving Loans and Tranche B Term Loans
and other extensions of credit hereunder and the accrued interest and fees in
respect thereof, (y) to include reasonably appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and (z) to
make such other technical amendments as are reasonably deemed appropriate by the
Administrative Agent and the Borrower in connection with the foregoing, (iii) no
condition precedent to obtaining any Revolving Borrowing (including without
limitation by amending or waiving any provision of Article III, V, VI or VII if
the effect of such amendment or waiver would be to waive any such condition or
otherwise allow the making of a Revolving Borrowing when it would not otherwise
be permitted) or any other term relating to any Revolving Borrowing may be
waived, amended or modified except with the written consent of the Required
Revolving Lenders, (iv) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of one Class
of Lenders (but not of any other Class of Lenders) may be effected by an
agreement or agreements in writing entered into by the Administrative Agent, the
Borrower and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time and
(v) any waiver, amendment or modification of any commitment letter or fee letter
may be effected by an agreement or agreements in writing entered into only by
the parties thereto.
     (d) The Lenders hereby irrevocably authorize the Administrative Agent to,
and the Administrative Agent hereby agrees with the Borrower that it shall (so
long as no Event of Default has occurred and is continuing), release any Liens
granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of the Commitments, payment and satisfaction in full in
cash of all Secured Obligations (other than Unliquidated Obligations), and the
cash collateralization of all Unliquidated Obligations in a manner satisfactory
to the Administrative Agent, (ii) constituting property being sold or disposed
of if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted

61



--------------------------------------------------------------------------------



 



under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral and the Administrative Agent shall not be required to
execute any such release on terms which, in the Administrative Agent’s
reasonable opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty.
     SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable out of pocket expenses incurred by each of the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, but without affecting the Borrower’s
obligations to make such payments, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense

62



--------------------------------------------------------------------------------



 



or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
          (A) the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
          (B) the Administrative Agent and the Swingline Lender; provided that
no consent of the Administrative Agent or the Swingline Lender shall be required
for an assignment of all or any portion of a Tranche B Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and
          (C) the Issuing Bank; provided that no consent of the Issuing Bank
shall be required for an assignment of all or any portion of a Tranche B Term
Loan.
     (ii) Assignments shall be subject to the following additional conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Tranche B Term Loan, $1,000,000 unless each of
the Borrower and the Administrative Agent otherwise

63



--------------------------------------------------------------------------------



 




consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
     For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the

64



--------------------------------------------------------------------------------



 



Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(c)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
          (c)(i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees to comply with Section 2.17 as though it
were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the

65



--------------------------------------------------------------------------------



 



Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
     SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower, the Administrative Agent of such
set-off or application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
     SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of Michigan, but giving effect to federal laws applicable to national
banks.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any state of federal court
in the State of Michigan in any action or proceeding arising out of or relating
to any Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such courts in Michigan. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to

66



--------------------------------------------------------------------------------



 



this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, trustees, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower, its
Subsidiaries and their obligations, (g) with the prior consent of the Borrower
or (h) to the extent such Information becomes (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower with respect to
the Borrower or any of its Subsidiaries or any of its or their business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information

67



--------------------------------------------------------------------------------



 



received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND
ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
     SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrower in violation of any Requirement of Law.
     SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
     SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be

68



--------------------------------------------------------------------------------



 



increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
     SECTION 9.16. Disclosure. The Borrower and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Borrower, its Subsidiaries and their respective Affiliates.
     SECTION 9.17. Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
[Signature Pages Follow]

69



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            ASSET ACCEPTANCE CAPITAL CORP.
      By   /s/ Nathaniel F. Bradley IV       Name:   Nathaniel F. Bradley IV    
  Title:   President  

70



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION as Administrative Agent,
      By   /s/ Timothy E. Rettberg         Name:   Timothy E. Rettberg       
Title:   Vice President     

71



--------------------------------------------------------------------------------



 



            CHARTER ONE BANK, N.A.
      By   /s/ André A. Nazareth         Name:   André A. Nazareth       
Title:   Vice President     

72



--------------------------------------------------------------------------------



 



            CITIZENS BANK
      By   /s/ Troy Stevenson         Name:   Troy Stevenson        Title:  
Vice President     

73



--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, LLC,
A Delaware limited liability company, as Lender
      By   /s/ John Reniger         Name:   John Reniger        Title:   Vice
President     

74



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By   /s/ Bryndon C. Skelton         Name:   Bryndon C. Skelton       
Title:   Vice President     

75



--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, LLC,
A Delaware limited liability company, as Lender
      By   /s/ John Reniger         Name:   John Reniger        Title:   Vice
President     

76



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By   /s/ Bryndon C. Skelton         Name:   Bryndon C. Skelton       
Title:   Vice President     

77



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK,
a Michigan Banking Corporation
      By   /s/ John Antonczak         Name:   John Antonczak        Title:  
Vice President     

78



--------------------------------------------------------------------------------



 



            LASALLE BANK MIDWEST N.A.
      By   /s/ Mark Ossman         Name:   Mark Ossman        Title:   Vice
President     

79



--------------------------------------------------------------------------------



 



            BANK OF SCOTLAND
      By   /s/ Karen Weich         Name:   Karen Weich        Title:   Vice
President     

80



--------------------------------------------------------------------------------



 



            BMO CAPITAL MARKETS FINANCING, INC.
      By   /s/ Michael Cameli         Name:   Michael Cameli        Title:  
Director     

81



--------------------------------------------------------------------------------



 



            NATIONAL CITY
      By   /s/ Michael Kell         Name:   Michael Kell        Title:   Vice
President     

82



--------------------------------------------------------------------------------



 



            FIRST BANK
      By   /s/ Keith M. Schmelder         Name:   Keith M. Schmelder       
Title:   Senior Vice President     

83



--------------------------------------------------------------------------------



 



            ISRAEL DISCOUNT BANK OF NEW YORK
      By   /s/ Robert J. Fainelli         Name:   Robert J. Fainelli       
Title:   First Vice President              By   /s/ James Jordan         Name:  
James Jordan        Title:   First Vice President     

84



--------------------------------------------------------------------------------



 



            GOLDEN TREE ASSET MANAGEMENT, LP
      By   /s/ Karen A. Weber         Name:   Karen A. Weber        Title:  
Director -- Bank Debt     

85